DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2018 and 02/28/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanji et al. (US 2020/0269809) in view of Buttolo et al. (US 2017/0064516).
Regarding claims 1 and 7, Sanji discloses a wireless communication apparatus (Fig. 1 system 1) and a method, the wireless communication apparatus comprising:
 a wireless communication unit mounted on a vehicle (Fig. 1 reference 100; paragraph [0069]; e.g., an onboard device 100 mounted to a vehicle V); and

Sanji fails to specifically disclose the controller configured to switch, in stages, a strength level of a sending signal transferred by the wireless communication unit by radio.
However, Buttolo discloses the controller configured to switch, in stages, a strength level of a sending signal transferred by the wireless communication unit by radio (paragraphs [0027]-[0028], [0042]; see determine an average signal strength 116 of the in-vehicle components 106 located within each zone 108, and associate the personal device 104 with the zone 108 with which the personal device 104 has the highest average signal strength 116).
Therefore, taking the teachings of Sanji in combination of Buttolo as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to switch, in stages, a strength level of a sending signal transferred by the wireless communication unit by radio in order to identify a personal device associated with the zone of the in-vehicle (Buttolo: paragraph [0003]).

wherein the wireless communication unit is configured to communicate with the communication terminal with a first wireless communication and a second wireless communication in which power consumption is lower than the first wireless communication (Sanji: paragraph [0155] see power consumption in the short-range communication), and
wherein the controller is configured to control the wireless communication unit to transfer the sending signal through the second wireless communication, and connect the wireless communication unit to the communication terminal through one wireless communication selected between the first wireless communication and the second wireless communication based on a determination result of the position of the communication terminal (Sanji: paragraphs [0147]-[0148]).
Regarding claim 3, Sanji in combination with Buttolo discloses the wireless communication apparatus according to claim 2,  
wherein the controller is configured to, based on the strength level and the presence or absence of the answering signal, determine that the communication terminal is located in a front seat, in a rear seat, or outside the vehicle (Sanji: paragraph [0013]; e.g., identifies a seated location of the user as the portable device holder according to the location of the vehicular portable device) and (Buttolo: paragraph [0020]). 
Regarding claim 4, Sanji in combination with Buttolo discloses the wireless communication apparatus according to claim 3, wherein, when a determination that the communication terminal is located in the front seat of the vehicle is made, the first wireless 
Regarding claim 6, Sanji in combination with Buttolo discloses the wireless communication apparatus according to claim 3, wherein, when a determination that the communication terminal is located outside the vehicle, the controller is configured to control a notification unit mounted on the vehicle to notify outside the vehicle (Sanji: paragraph [0077], [0098], [0290]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sanji in combination with Buttolo, in view of Matsuoka (US 2019/0020988).
Regarding claim 5, Sanji in combination with Buttolo discloses the wireless communication apparatus according to claim 3, fails to specifically disclose when a determination that the communication terminal is located in the rear seat of the vehicle is made, one of the first wireless communication and the second wireless communication designated in an operation for an acquisition unit is selected as the one wireless communication. 
However, Matsuoka discloses when a determination that the communication terminal is located in the rear seat of the vehicle is made, one of the first wireless communication and the second wireless communication designated in an operation for an acquisition unit is selected as the one wireless communication (paragraphs [0021]-[0022], [0030]; e.g., detects the position of the portable device relative to the vehicle) and ( paragraphs [0027], [0030]; e.g., Note that a detection signal for detecting the position of the portable device 3 is generally transmitted from all of the LF transmission antennas 2). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648